The prosecution was under article 1377, P. C. (1925) amended by Acts of the Second Called Session of the 41st Legislature, chap. 26, p. 41. The act in substance provides that whoever shall enter upon the enclosed lands of another without the consent of the owner, and "shall catch or take or attempt to catch or take, any fish," etc., shall be guilty of an offense. Conviction resulted with punishment at a fine of $10.
The sufficiency of the complaint and information was challenged by motion to quash upon various grounds, one being that the charge against appellant was uncertain, it being alleged in the disjunctive. That the state's pleading was defective in the particular mentioned is supported by many authorities cited in section 503, Branch's Ann. Tex. P. C.
The judgment is reversed and the prosecution ordered dismissed under the present pleading.
Reversed and dismissed.